

116 HR 3683 IH: Gregg Wenzel Clandestine Heroes Parity Act
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3683IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo amend the Central Intelligence Agency Act of 1949 to provide death benefits to the survivors of
			 certain individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gregg Wenzel Clandestine Heroes Parity Act. 2.Death benefits for survivors (a)Sense of CongressIt is the sense of Congress that—
 (1)officers of the Central Intelligence Agency who die during a period of assignment to a duty station in a foreign country should receive death benefits, regardless of whether the officers—
 (A)were killed in the performance of duty; (B)were killed due to an act of terrorism; or
 (C)have surviving dependents; and (2)section 8 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3510) has provided the Agency an appropriate authority for compensating officers who die abroad who fall into any gaps in existing death benefit regulations of the Agency, even before the clarifying amendments made by this Act.
 (b)Clarification of current authoritySection 8 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3510) is amended by inserting before rental of the following: payment of death benefits in cases in which the circumstances of the death of an employee of the Agency is not covered by section 11, other similar provisions of Federal law, or any regulation issued by the Director providing death benefits, but that the Director determines such payment appropriate;.
			(c)Improvements to benefits
 (1)RequirementsSection 11 of such Act (50 U.S.C. 3511) is amended— (A)in subsection (a)—
 (i)by striking may and inserting shall; and (ii)by inserting before the period at the end the following: , except such adjustments may not limit or reduce the payments required by this section; and
 (B)by adding at the end the following new subsections:  (c)Payments (1)In carrying out subsection (a), the Director shall pay to the survivor of a deceased covered individual an amount equal to one year's salary at level II of the Executive Schedule under section 5313 of title 5, United States Code.
 (2)A covered individual may designate one or more persons to receive all or a portion of the amount payable to a survivor under paragraph (1). The designation of a person to receive a portion of the amount shall indicate the percentage of the amount, to be specified only in 10 percent increments, that the designated person may receive. The balance of the amount, if any, shall be paid in accordance with subsection (f)(2)(B).
 (d)ExceptionThe Director may not make a payment under subsection (a) if the Director determines that the death was by reason of willful misconduct by the decedent.
 (e)FinalityAny determination made by the Director under this section is final and may not be reviewed. (f)DefinitionsIn this section:
 (1)The term covered individual means any of the following individuals who die during a period of assignment to a duty station in a foreign country, regardless of whether the death is the result of injuries sustained while in the performance of duty:
 (A)An employee of the Agency. (B)An employee of an element of the Federal Government other than the Agency who is detailed or assigned to the Agency at the time of death.
 (C)An individual affiliated with the Agency, as determined by the Director. (2)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States.
 (3)The term survivor means, with respect to the death of a covered individual— (A)a person designated by the covered individual under subsection (c)(2); or
 (B)if a covered individual does not make such a designation— (i)the surviving spouse of the covered individual, if any;
 (ii)if there is no surviving spouse, any surviving children of the covered individual and the descendants of any deceased children by representation;
 (iii)if there is none of the above, the surviving parents of the covered individual or the survivor of the parents;
 (iv)if there is none of the above, the duly appointed executor or administrator of the estate of the covered individual; or
 (v)if there is none of the above, other next of kin of the covered individual entitled under the laws of the last State in which the covered individual was domiciled before the covered individual’s death.
										.
 (2)ApplicationSection 11 of such Act, as amended by paragraph (1), shall apply with respect to the following: (A)Deaths occurring during the period beginning on September 11, 2001, and ending on the day before the date of the enactment of this Act for which the Director of the Central Intelligence Agency has not paid a death benefit to the survivors of the decedent equal to or greater than the amount specified in subsection (c)(1) of such section 11, except that the total of any such death benefits may not exceed such amount specified in subsection (c)(1) of such section 11.
 (B)Deaths occurring on or after the date of the enactment of this Act. (3)Effect of current regulationsIn carrying out section 11 of such Act, as amended by paragraph (1), the Director may not modify the regulations issued under such section in a manner that limits or reduces the individuals covered by such regulations as in effect on the day before the date of the enactment of this Act.
 (4)DesignationsNot later than 180 days after the date of the enactment of this Act, the Director shall— (A)request all covered individuals (as defined in section 11 of such Act, as amended by paragraph (1)) to make a designation under subsection (c)(2) of such section 11; and
 (B)ensure that any new covered individual may make such a designation at the time at which the individual becomes a covered individual.
					